Advanced Series Trust The Prudential Series Fund Supplement dated November 9, 2009 to Prospectuses dated May 1, 2009 This Supplement sets forth certain changes to the Prospectuses of Advanced Series Trust (the Trust) and The Prudential Series Fund (the Fund), each dated May 1, 2009 (each, a Prospectus). The Portfolios discussed in this Supplement may not be available under your variable annuity contract or variable life insurance policy. For more information about the Portfolios available under your variable annuity contract or variable life insurance policy, please refer to your variable insurance product prospectus. The following should be read in conjunction with the relevant Prospectus and should be retained for future reference I. Pending Fund Reorganizations Shareholders of the Target Funds listed below recently approved the reorganization of those Target Funds into the corresponding Acquiring Funds.Pursuant to these reorganizations, the assets and liabilities of each Target Fund would be exchanged for shares of the corresponding Acquiring Fund and beneficial shareholders of a Target Fund would become beneficial shareholders of the corresponding Acquiring Fund. No sales charges will be imposed in connection with any reorganization. The Acquiring Fund shares to be received by Target Fund shareholders in a reorganization will be equal in value to the Target Fund shares beneficially held by such shareholders immediately prior to the reorganization.The completion of each reorganization transaction is subject to the satisfaction of certain customary closing conditions, including the receipt of an opinion of special tax counsel to the effect that the relevant reorganization transaction will not result in any adverse federal income tax consequences to the Acquiring Fund, the Target Fund, or their respective beneficial shareholders.The completion of one reorganization is not contingent upon the completion of any other reorganization.The closings for these reorganizations are expected to take place after the close of business on or about the days listed below. Target Fund Acquiring Fund Expected Closing Date SP Conservative Asset Allocation Portfolio of The Prudential Series Fund AST Preservation Asset Allocation Portfolio of Advanced Series Trust Friday November 20, 2009 Diversified Conservative Growth Portfolio of The Prudential Series Fund AST Preservation Asset Allocation Portfolio of Advanced Series Trust Friday November 20, 2009 SP Aggressive Growth Asset Allocation Portfolio of The Prudential Series Fund AST Aggressive Asset Allocation Portfolio of Advanced Series Trust Friday November 13, 2009 SP Balanced Asset Allocation Portfolio of The Prudential Series Fund AST Balanced Asset Allocation Portfolio of Advanced Series Trust Friday November 13, 2009 SP PIMCO Total Return Portfolio of The Prudential Series Fund AST PIMCO Total Return Bond Portfolio of Advanced Series Trust Friday December 4, 2009 SP PIMCO High Yield Portfolio of The Prudential Series Fund High Yield Bond Portfolio of The Prudential Series Fund Friday November 13, 2009 AST Focus Four Plus Portfolio of Advanced Series Trust AST First Trust Capital Appreciation Target Portfolio of Advanced Series Trust Friday November 13, 2009 II. Contractual Expense Cap for AST Aggressive Asset Allocation Portfolio of Advanced Series Trust Effective as of Friday November 13, 2009, Prudential Investments LLC and AST Investment Services, Inc. have contractually agreed to waive a portion of their management fee and/or reimburse certain expenses for AST Aggressive Asset Allocation Portfolio after the reorganization so that such Portfolio's annualized investment management fee plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, distribution fees, dividend and interest expense, if any, related to short sales, extraordinary expenses, and underlying mutual fund expenses) are reduced by an amount equal to 0.07% of the Portfolio's average daily net assets. Such contractual expense cap will accrue daily and be applied on a monthly basis, and will terminate on December 31, 2010. III. Investment Policy Change for AST T. Rowe Price Asset Allocation Portfolio of Advanced Series Trust Effective October 1, 2009, the ability of the AST T. Rowe Price Asset Allocation Portfolio to invest assets attributable to the fixed-income portion of the Portfolio in cash and cash reserves has increased as set forth in the table below. Former Policy as to Investments in Cash Reserves New Policy as to Investments in Cash Reserves s The Portfolio will invest, under normal circumstances, approximately 60% of its total assets in equity securities and 40% in fixed income securities. This mix may vary over shorter time periods; the equity portion may range between 50-70% and the fixed income portion between 30-50%.
